Title: From John Adams to Isaac Tichenor, 30 November 1798
From: Adams, John
To: Tichenor, Isaac



To the Members of the Grand Lodge of Free Masons, in Vermont assembled in ample form composed of its Officers and a Representation from thirteen Secular Lodges.GentlemenPhiladelphia November 30. 1798

I thank you for this obliging Address which has been transmitted to me, as you desired by the excellent His Excellency the Governor of the State of Vermont. I have ever esteemed the societies of Free Masons in this Country now only as usef innocent but Usefull.
The Principle not to introduce Politicks, in your private Assemblies: and the other Principle to be willing Subjects to the Government, would if observed, preserve Such societies, from Suspicion—But it Seems to be agreed that the society of Masons, have discoverd an Art or a Science of Government or an Art of ruling Society peculiar to themselves, and unknown to all the other Phylosophers Legislators and Phylosophers of the World—I mean not only the skill to know each other by Marks or signs that no other Persons can find out the Wonderful Power of enabling and compelling all Men at all Hours, to keep a Secret. If this Art can be applied, to set aside the ordinary Maxims of the society and introduce Politicks and Disobedience to Government, and still keep the Secret, it must be obvious that Such Science and such Societies may be perverted to all the ill Purposes which have been Suspected. The Characters which compose the Lodges in America are Such as forbid every apprehension from them and they will best know whether any Dangers are possible in other Countries as well as this.
The Approbation you so obliging express of my official Conduct, Since called to the Chair of state, and your Opinion that it has strengthened the affection of my Friends is are highly esteemed.
I say, cordially with you, Let not the Tongue of slander Say that Masons in America are capable of Faction. I am very confident it cannot be said by any one with Truth of the Masons of Vermont. You have Said enough: And the Marks of Candour Characteristicks of Candour which accompany your Words leave no room to doubt of your sincerity that you will risque your All in support of your Government. And in these pious and virtuous Resolutions pray the Architect eternal and almighty have you always in his holy Keeping.
John Adams